                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    HANSJOERG DARIZ,
                                Plaintiff,                              CIVIL ACTION NO. 18-4883
                  v.
    REPUBLIC AIRLINE INC and REPUBLIC
    AIRWAYS HOLDINGS INC.,
                                Defendants.

                                             MEMORANDUM OPINION

Rufe, J.                                                                                         May 1, 2019

           Plaintiff Hansjoerg Dariz filed suit against Defendants Republic Airline Inc. and

Republic Airways Holdings Inc. (collectively, “Republic”), asserting claims of age

discrimination in violation of the Age Discrimination in Employment Act 1 (“ADEA”) and

intentional infliction of emotional distress (“IIED”) following the termination of his

employment. Republic has filed a motion to transfer venue from this Court to the Southern

District of Indiana pursuant to 28 U.S.C. §1404(a). Upon consideration of Republic’s motion to

transfer venue, and the responses thereto, Republic’s motion will be denied for the following

reasons.

           I.       BACKGROUND 2

           Plaintiff is an individual over the age of 40 who resides in Mount Laurel, New Jersey.

After many years working in the hotel and restaurant business, Plaintiff decided to pursue his

dreams of becoming a professional pilot and eventually was employed as a First Officer for an




1
    29 U.S.C. §§ 621, et seq.
2
 The following facts, unless otherwise noted, are taken from Plaintiff’s Complaint and assumed to be true for
purposes of the motion.
airline company located in Houston, Texas. As his commute to Houston proved to be

inconvenient, he began to search for a different airline company with a crewmember base closer

to his New Jersey residence.

       A colleague of Plaintiff’s had recommended that he apply to Republic, a large Indiana-

based regional airline company with an operational office at the Philadelphia International

Airport, out of which Republic operates hundreds of flights. After Plaintiff applied to become a

First Officer for Republic, Republic flew Plaintiff roundtrip from Philadelphia to Indianapolis for

an interview, during which he was told that he would be working at its Philadelphia base if hired

and after completing its indoctrination training program. Plaintiff then resigned from his

Houston-based job in anticipation of working at Republic’s Philadelphia base, and soon

thereafter was hired by Republic as a First Officer Trainee.

       Republic arranged for Plaintiff to fly to Indiana for training at Republic’s headquarters.

Within two weeks of training, Plaintiff was told to gather his belongings during the middle of

class and in front of his colleagues and was sent to an office, where a human resources

representative informed him of his termination of employment. According to Plaintiff, his

termination has caused him financial, psychological, and emotional damage.

       Plaintiff filed this action in the Philadelphia Court of Common Pleas based on Republic’s

operations in Philadelphia, and the case was removed to this Court pursuant to 28 U.S.C.

§§ 1331, 1367, 1441 and 1446. Republic now moves to transfer venue from this Court to the

Southern District of Indiana under 28 U.S.C. § 1404(a).

       II.     LEGAL STANDARD

       Pursuant to 28 U.S.C. § 1404(a), a district court may transfer the venue of any civil action

for the convenience of parties and witnesses or in the interests of justice, to any other district



                                                  2
where it might have been brought. 3 The burden rests with the moving party to prove that transfer

is appropriate. 4 As a threshold matter, the court must first assess whether the action could have

been brought in the proposed transferee district. 5 Only then can the court consider whether the

moving party has demonstrated that the action would be more convenient and would better serve

the interests of justice by a transfer to the proposed district. 6

            In balancing the convenience of parties and witnesses and the interests of justice listed in

§ 1404(a), the Third Circuit has identified a number of private and public interest factors to

consider in the transfer analysis. Private interests include: “plaintiff’s forum preference as

manifested in the original choice; the defendant’s preference; whether the claim arose elsewhere;

the convenience of the parties as indicated by their relative physical and financial condition; the

convenience of the witnesses—but only to the extent that the witnesses may actually be

unavailable for trial in one of the fora; and the location of books and records (similarly limited to

the extent that the files could not be produced in the alternative forum).” 7 Public interests

include: the “enforceability of any judgment; practical considerations that could make the trial

easy, expeditious or inexpensive; relative administrative difficulty resulting from court




3
  U.S.C. § 1404(a); see also Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (stating that the purpose of § 1404(a)
is “to prevent the waste of time, energy and money and to protect litigants, witnesses and the public against
unnecessary inconvenience and expense” (internal quotation marks and citations omitted)).
4
 Plum Tree, Inc. v. Stockment, 488 F.2d 754, 756 (3d Cir. 1973); Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d
Cir. 1970).
5
 See SKF USA Inc. v. Okkerse, 992 F. Supp. 2d 432 (E.D. Pa. 2014) (citing Shutte, 431 F.2d at 24) (“An action may
be transferred to another district if (1) venue is proper in the transferee district, and (2) the transferee district can
exercise personal jurisdiction over the defendants.”).
6
    Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995).
7
    Id. (internal citations omitted).

                                                            3
congestion; local interest in deciding the controversy; relative importance of public policies; and,

familiarity of the trial judge with the applicable state law in diversity cases.” 8

            Because the analysis in deciding a motion for transfer of venue is “flexible and

individualized,” the district court is vested with broad discretion. 9 A transfer, however, should

not be granted liberally. 10 For instance, transferring a case which in effect shifts the

inconvenience from the defendant to the plaintiff will not be warranted. 11 Unless the moving

party can demonstrate that the relevant factors weigh strongly in its favor, the plaintiff’s choice

of forum will likely prevail. 12

            III.     DISCUSSION

            The parties do not dispute that this case could have been brought in the Southern District

of Indiana, as Republic maintains its headquarters in Indianapolis. 13 Thus, the question is




8
 Connors v. R & S Parts & Servs., Inc., 248 F. Supp. 2d 394, 395 (E.D. Pa. 2003) (citing Jumara, 55 F.3d at 879;
Williams v. Weis Markets, Inc., No. 01-4474, 2002 WL 80309, at *1 (E.D. Pa. Jan. 18, 2002)). “[P]ublic interests to
be balanced are not necessarily tied to the parties, but instead derive from ‘the interest of justice.’” In re:
Howmedica Osteonics Corp., 867 F.3d 390, 402 (3d Cir. 2017) (quoting 28 U.S.C. §1404(a)).
9
    Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988).
10
     Shutte, 431 F.2d at 25 (internal citation omitted).
11
  See, e.g., Plum Tree, Inc., 488 F.2d at 757 n.3 (“Although it would undoubtedly be inconvenient for defendants to
have their business in Houston and travel to the Eastern District of Pennsylvania, there is nothing in the transfer
motion to indicate that defendants would suffer a greater inconvenience than would plaintiff if the case is transferred
to the Southern District of Texas.”); Edwards v. Equifax Info. Servs., LLC, 313 F. Supp. 3d 618, 622 (E.D. Pa. 2018)
(collecting cases).
12
   Shutte, 431 F.2d at 25 (“It is black letter law that a plaintiff’s choice of proper forum is a paramount consideration
in any determination of a transfer request and that choice [] should not be lightly disturbed.” (internal quotation
marks and citations omitted)).
13
  Compl. ¶3. As the ADEA has no special venue provision, claims under the statute are governed by the general
venue provision of 28 U.S.C. § 1391, which provides in relevant part that a plaintiff can bring a civil action in “a
judicial district in which any defendant resides, if all defendants are residents of the State in which the district is
located.” 28 U.S.C. § 1391(b)(1).

                                                            4
whether Republic has met its burden of establishing that private and public interest factors favor

transferring venue to the Southern District of Indiana. 14

             A. Private Interest Considerations

         Republic has failed to prove that private interest considerations favor transferring this

case to the Southern District of Indiana. Plaintiff’s forum of choice, the stark disparity as to the

financial and physical resources available to parties, and the overall neutrality regarding the

convenience of witnesses and evidence, suggest that a transfer would merely shift the

inconvenience of litigation from Republic to Plaintiff.

         Although Plaintiff’s forum of choice is accorded less deference because he resides not in

the Eastern District of Pennsylvania but the neighboring District of New Jersey, 15 and the central

facts of his lawsuit occurred in the Southern District of Indiana, 16 Plaintiff’s preference to bring

his action to this Court is nonetheless entitled to significant weight. Certainly, this District is

convenient for Plaintiff as it is located only 18 miles from his home, and as Republic has

significant operations here, it was logical to file suit in Philadelphia. 17 Furthermore, had Plaintiff




14
   See Unlimited Tech., Inc. v. Leighton, 266 F. Supp. 3d 787, 796 (E.D. Pa. 2017) (citing Shutte, 431 F.2d at 24–25)
(“[A] motion seeking transfer should not be granted without a careful weighing of factors favoring and disfavoring
transfer.”).
15
   Compl. ¶ 2; see Weber v. Basic Comfort Inc., 155 F. Supp. 2d 283, 285 (E.D. Pa. 2001) (citation omitted)
(“[W]here Plaintiff chooses a forum other than her state of residence, her choice is given less weight.”).
16
   See Logopaint A/S v. 3D Sports Signs SI, 163 F. Supp. 3d 260, 266 (E.D. Pa. 2016) (internal quotation marks and
citation omitted) (“[W]hen the central facts of a lawsuit occur outside the forum state, Plaintiff’s choice of venue is
accorded less deference.”). Plaintiff’s interview, training, and termination all occurred at Republic’s headquarters in
Indiana. Compl. ¶¶ 8-9, 25.
17
  Br. in Supp. Pl.’s Resp. to Def.’s Mot. to Transfer Venue [Doc. No. 5-1] at 2; see also Pro Spice, Inc. v. Omni
Trade Grp., Inc., 173 F. Supp. 2d 336, 341 (E.D. Pa. 2001) (holding that although the plaintiff was a New Jersey
corporation, the fact that it chose to file suit in the Eastern District of Pennsylvania was in part because of its
geographical convenience, and therefore the choice of venue was entitled to significant weight).

                                                          5
not been terminated before completing the training program in Indiana, Plaintiff asserts he would

have been based in Philadelphia. 18

           In addition, Republic not only concedes that the relative financial condition and physical

resources of the parties favors Plaintiff, 19 but it also has failed to establish that either the

convenience of witnesses, to the extent that they may be unavailable for trial, or the location of

evidence, weighs in favor of transfer. Although Republic contends that there are several

employees in Indiana who may act as witnesses in this case, this argument is entitled to less

weight when the defendant is a transportation company and has little difficulty in bringing

witnesses to the forum, 20 and particularly where the company is already “obligated to procure the

attendance of its own employees for trial.” 21 To the extent that some witnesses are former

employees, Republic has not provided evidence that they would actually be unavailable for trial

if the case were to remain in the Eastern District of Pennsylvania., and thus although this factor

may weigh in favor of transfer, it does so only slightly. 22 Thus, Republic has not demonstrated

that overall, the private interest factors weigh in favor of transferring this case to the Southern

District of Indiana.


18
   Compl. ¶¶ 6, 7, 25. Although Republic’s preference is also a private factor to consider, this factor “in reality does
little more than frame the issue, because there would be no motion to transfer unless the defendant prefers a different
forum.” Edwards, 313 F. Supp. 3d at 622.
19
     Br. in Supp. of Def.’s Mot. to Transfer Venue [Doc. No. 3-1] at 6.
20
  Harris v. Nat’l R.R. Passenger Corp., 979 F. Supp. 1052, 1054 (E.D. Pa. 1997); Kielczynski v. Consol Rail. Corp.,
837 F. Supp. 687, 689 (E.D. Pa. 1993).
21
     Coppola v. Ferrellgas, Inc., 250 F.R.D. 195, 199 (E.D. Pa. 2008) (citation omitted).
22
   Republic does argue that these former employees “stand beyond the subpoena power of this court for attendance
at a trial in [the Eastern District of Pennsylvania.” Br. in Supp. of Def.’s Mot. to Transfer Venue [Doc. No. 3-1] at 6.
Indeed, district courts in this Circuit have held that the convenience of witnesses weighs in a moving party’s favor
where the party establishes that witnesses reside outside of the current forum’s subpoena power and where there is
reason to believe that those witnesses will refuse to testify without a subpoena. Mitel Networks Corp. v. Facebook,
Inc., 943 F. Supp. 2d 463, 473 (D. Del. 2013) (collecting cases). However, “simply stating that a witness would be
unavailable because he or she is outside the subpoena power of a court is, without more, insufficient.” Id.
As a final matter regarding private interest considerations, Republic concedes that “the evidence in this case can be
produced in either fora.” Def.’s Br. in Supp. of Mot. to Transfer Venue [Doc. No. 3-1] at 6.

                                                            6
             B. Public Interest Considerations

         The public interest factors also do not favor transfer. “[F]actors such as the

enforceability of the judgment, public policies, and the familiarity of the trial judge with the

applicable law are neutral [when] the causes of action at issue arise under federal law.” 23 As

Plaintiff’s primary contention is based on age discrimination, which arises from the ADEA, these

public factors carry no weight for that claim. Nor has Republic shown that litigating a state-law

claim of IIED within this District would affect the enforceability of the judgment, 24 or that it

prevents a novel issue of state law, as the elements for proving such a claim are identical in

Pennsylvania and Indiana. 25

         The only public factor that slightly favors transferring is the Southern District of

Indiana’s local interest in adjudicating this action since the central facts of the case occurred

there and several witnesses are located there. However, this factor carries less weight because

this case is primarily concerned with a federal ADEA claim brought against a national company

with offices in both Indiana and Pennsylvania, and Plaintiff was only in Indiana for a brief time;

his employment allegedly would have ultimately been based in Philadelphia, not in Indiana. 26


23
  Scanlan v. Am. Airlines Grp., Inc., ---F. Supp. 3d---, No. 18-4040, 2019 WL 1455472, at *4 (E.D. Pa. Apr. 2,
2019) (quoting Samsung SDI Co. v. Matsushita Elec. Indus. Co., 524 F. Supp. 2d 628, 633 (W.D. Pa. 2006)).
24
  Republic concedes that “the judgment enforcement factor does not favor either party.” Def.’s Br. in Supp. of Mot.
to Transfer Venue [Doc. No. 3-1] at 6.
25
  Compare Williams v. Tharp, 914 N.E. 2d 756, 769 n.4 (Ind. 2009) (quoting Restatement (Second) of Torts § 46
(1965)) (recognizing a claim of IIED, which occurs when “one who by extreme and outrageous conduct
intentionally or recklessly causes severe emotional distress to another”), with Bartanus v. Lis, 480 A.2d 1178, 1184
(Pa. 1984) (quoting Restatement (Second) of Torts § 46 (1965)) (recognizing a claim of IIED, which occurs when
“[o]ne who by extreme and outrageous conduct intentionally or recklessly causes severe emotional distress to
another”).
26
   Other courts in this District have transferred cases based on employment discrimination claims that occurred
outside the state, in part because there was a local community interest in the controversy which occurred in the
proposed transferee district. Lamusta v. Lawson Mardon Wheaton, Inc., No. 99-3931, 2000 WL 274013, at *3 (E.D.
Pa. Mar. 13, 2000) (“Resolution of the employment discrimination . . . claim[] particularly would be most
meaningful and salutary in the community in which these unlawful acts were allegedly perpetrated, in which the
alleged perpetrator maintains a workforce and in which the alleged victim was employed and resides.”). In this case,
however, Plaintiff was only in Indiana for training and expected to be based in Philadelphia.

                                                          7
           Finally, the relative congestion of the courts and practical considerations do not favor

transfer. Although Republic argues that Federal Judicial Caseload Statistics show that the

Southern District of Indiana has far fewer new case filings than the Eastern District of

Pennsylvania, 27 the most recent statistics also show, more significantly, that as of June 30, 2018,

the Southern District of Indiana had more pending cases per judge and a longer median time

from filing to disposition or to trial for a civil case. 28 Accordingly, the relative congestion of the

courts and the practical considerations of expediency appear to favor heavily against transfer,

and the public interest considerations overall are therefore only neutral, at best. Thus, Republic

has failed to meet its burden of establishing that the public factors favor Transfer.

           IV.      CONCLUSION

           For the foregoing reasons, Republic’s motion to transfer venue to the Southern District of

Indiana will be denied. An appropriate order follows.




27
     Def.’s Br. in Supp. Of Mot. to Transfer Venue [Doc. No. 3-1] at 7.
28
  U.S. District Courts, Combined Civil and Criminal Federal Court Management Statistics, National Judicial
Caseload Profile (June 30, 2018),
https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0630.2018.pdf (last visited May 1,
2019).

                                                           8
